DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-32 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention discloses developing an inference result based on received a model identifier and a target which defines a set of features, and based on additional features according to the model identifier that has been stored in a database as an index from a plurality of machine learning models. The inference result is generated based on a received inference request, the target and the additional features as input to one of the machine learning models. 
The claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A machine learning-as-a-service (MLAAS) system, comprising: 
a data store that stores machine learning models; and 
a cognitive processes system structured to process an inference request and train one or more machine learning models by: 
receiving, from a computer, the inference request including a model identifier and a target defining a set of features for use in processing the inference request, 
wherein the set of features correspond to a task for evaluation using the one or more machine learning models, from the data store, associated with the model identifier; 
determining based on the model identifier one or more additional features for processing the inference request, 
wherein the one or more additional features are related to at least one of the features in the set of features; 
retrieving the one or more additional features from one or more data sources; 
generating an inference outcome by processing the inference request using the target and the one or more additional features as input to the one or more machine learning models; 
transmitting the inference outcome to the computer; and 
training the one or more machine learning models based on feedback resulting from the inference outcome, the feedback indicating one of an accuracy of the inference outcome with respect to the task received by the cognitive processes system and a default feedback based on the task.



Edgar et al. (US 2021/0035015) discloses machine learning algorithm training and optimization. Its apparatus determines expected degree of confidence for respective data samples based on learned correlations between data sample attributes and accuracy of performance of a machine learning model on previous data samples comprising the attributes.
Garg et al. (US 2020/0019882) discloses generating, deploying, discovering and managing machine learning model packages by training a machine learning model, obtaining metadata corresponding for to the machine learning model, generating a model execution script for executing the model and obtaining a re-training program associated with the model.
Borisyuk et al. (US 2017/0236073) discloses machine learned candidate selection and tuning a behavioral index model based on candidate selections or characteristics of a member profile from inputs for consideration in the tuning of the behavioral index model.
Gao et al. (US 2016/0235240) discloses predictive analytics for leads generation and engagement recommendations by determining similarities between fitness, engagement and intent characteristics of a plurality of target clients and of existing clients. Subsequently, its system generates recommendations for engagement with the plurality of target clients.
Regarding claims 17 and 30, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-16, 18-28 and 31-32, these claims depend from one of claims 1, 17 and 30 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411